DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on July 12, 2022 have been received and entered. Claims 1, 3-5, 8, 10-16, 21, 26-29 and 32 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 14-16 and 32 (group II) in the reply filed on July 12, 2022 is acknowledged. Applicant’s election without traverse of Lung organoid is derived in vitro from primary lung normal tissue or from primary lung cancer tissue from an AA as species in the reply filed on July 12, 2022 is acknowledged. However, upon further consideration, election of species requirement between different species are hereby withdrawn and all the non-elected species are rejoined with the elected species. 
Claims 1, 3-5, 8, 10-13, 21, 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Priority
This application is a 371 of PCT/US2018/040036 filed on 06/28/2018, which claims priority from US provisional application no 62/526,052 filed on 06/28/2017.
Claims 14-16 and 32 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 continues to depend from withdrawn claim 1. Applicant should consider amending claim 14 to incorporate the limitation of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al (WO/2016/083613, dated 6/2/2016).
Claims are directed to a organoid derived in vitro from primary lung normal tissue or from primary lung cancer tissue and made according to the method of claim 1, wherein the organoid comprises epithelial cells, the organoid exhibiting endogenous three-dimensional organ architecture. Claim 14-16 are product by process claim. MPEP 2113 states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)”.
With respect to claims 14-16, Sachs  teaches a lung organoid which comprises a population of lung epithelial stem cells, wherein said cells are obtained from normal lung tissue, or primary lung cancer which has been passaged for at least 4 passages (see claims 1, 16, 17, 24, 31, 35 and 36 of ‘613), wherein the organoid is a three-dimensional organoid that comprises only epithelial cells (see page 70, liens 25-27).Sachs teaches the stem cell, population of stem cells, tissue fragment or organoid is obtainable from a benign or malignant lung tumor. In some embodiments the stem cell, population of stem cells, tissue fragment or organoid is obtainable from small cell lung cancer or non-small cell lung cancer (e.g. adenocarcinoma, squamous cell carcinoma or large 20 cell carcinoma). In some embodiments, the stem cell, population of stem cells, tissue fragment or organoid is or comprises a lung cancer cell(s). In some embodiments, the stem cell, population of stem cells, or the tissue fragment is a biopsy from a lung tumor (see page 55, lines 16-23). The lung organoid disclosed by Sachs appears to be structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, Sachs anticipates claims 14-15 and 16.

Claims 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadauld et al (US20140302491, dated 10/09/2014).
Claims are directed to a organoid derived in vitro from primary lung normal tissue or from primary lung cancer tissue and made according to the method of claim 1, wherein the organoid comprises epithelial cells, the organoid exhibiting endogenous three-dimensional organ architecture. Claim 14-16 are product by process claim. MPEP 2113 states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)”.
With respect to claim 14, Nadauld et al teach a lung organoid derived from lung alveolar tissue, (para. 51, claim 13, 1 and 2 of ‘491) comprising epithelial cells, the organoid exhibiting endogenous three-dimensional organ architecture as alveolar tissue comprises two cellular layers, an alveolar epithelium and a capillary endothelium, which are separated by a thin interstitial space wherein there are two types of cells in the alveolar epithelium (see para. 55); where a single primary 3D-organoid culture method is broadly applicable to numerous explanted tissues with long-term proliferation and multi-lineage differentiation (see para. 127). It is relevant to note that Nadauld teaches uses the term "organoid" to mean a 3-dimentional growth of mammalian cells in culture that retains characteristics of the tissue in vivo (see para. 33). It is further disclosed that the lung organoid is produced by culturing the isolated cells in a differentiation medium for a time sufficient to enrich for stem cells and induce differentiation (where subject explants are grown that promote prolonged tissue (para.281); and amplifying one or more of the cells by culturing in an extracellular matrix in an organoid medium for a time sufficient to produce organoids that exhibit endogenous three-dimensional organ architecture wherein the cultured cells embedded in the collagen gel (para. 134).
Regarding claim 15, Nadauld et al teach a lung organoid derived in vitro from primary lung normal tissue, where lung alveolar organoids are organoids derived from lung alveolar tissue, (see para. 55)  where the culture system provides for growth of the varied cells found in normal mammalian tissues (para. 5); comprising organoid models of diverse cancers (see para. 129), wherein the organoid comprises epithelial cells and exhibits endogenous three-dimensional organ architecture (see para 55). 
With respect to claim 16, Nadauld et al teach a lung organoid derived in vitro from primary lung cancer tissue derived from a primary lung organoid (see para. 55, 128-129, 148-149 and 152). The lung organoid disclosed by Nadauld appears to be structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, Nadauld et al anticipate claims 14-15 and 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al (WO/2016/083613, dated 6/2/2016)./Nadauld et al (US20140302491, dated 10/09/2014) and Ferguson et al. (PLoS One, 2013 Vol. 8, No. 7, e67668, 1-16).
Claim 14and 32 are product by process claim. MPEP 2113 states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)”.
With respect to claim 14, With respect to claims 14-16, Sachs  teaches a lung organoid which comprises a population of lung epithelial stem cells, wherein said cells are obtained from normal lung tissue, or primary lung cancer which has been passaged for at least 4 passages (see claims 1, 16, 17, 24, 31, 35 and 36 of ‘613), wherein the organoid is a three-dimensional organoid that comprises only epithelial cells (see page 70, liens 25-27). Likewise, Nadauld et al teach a lung organoid derived from lung alveolar tissue, (para. 51, claim 13, 1 and 2 of ‘491) comprising epithelial cells, the organoid exhibiting endogenous three-dimensional organ architecture as alveolar tissue comprises two cellular layers, an alveolar epithelium and a capillary endothelium, which are separated by a thin interstitial space wherein there are two types of cells in the alveolar epithelium (see para. 55); where a single primary 3D-organoid culture method is broadly applicable to numerous explanted tissues with long-term proliferation and multi-lineage differentiation (see para. 127). It is relevant to note that Nadauld teaches uses the term "organoid" to mean a 3-dimentional growth of mammalian cells in culture that retains characteristics of the tissue in vivo (see para. 33). Nadauld et al teach a lung organoid derived in vitro from primary lung cancer tissue derived from a primary lung organoid (see para. 55, 128-129, 148-149 and 152). The combination of reference differs from claimed invention by not disclosing that the lung organoid is derived in vitro from primary lung tissue from an AA.
Before the effective filing date of instant application, Ferguson teaches EphB4 as an important therapeutic target in lung cancer (page 1, Col. 2, para.1), and also discloses lung tissue that is derived in vitro from primary lung tissue from an AA (in pairwise analyses of 89 matched normal and tumor {tissue} samples from lung cancer patients. It is disclosed that EphB4 to be significantly overexpressed compared to paired normal tissues (see page 4, col. 2, para. 3). It is further disclosed that Caucasian patients were found to express EphB4 significantly more strongly than African-American patients (page 7, col. 1, para. 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to substitute the cancer cell derived from primary lung cancer as disclosed in Sachs/ Nadauld with primary lung cancer tissue of Ferguson, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so  in order to  correlate differences of lung organoid EphB4 expression across patients of different races for therapeutic screening  as a significant difference in EphB4 was detected between Caucasians and African-Americans (see page 10, col. 2, para. 3). One of skill in the art would have been expected to have a reasonable expectation of success in using primary lung cancer tissue as disclosed in Ferguson because Sachs/ Nadauld successfully reported isolate lung epithelial stem cells from lung tissue (page 62) (ii) obtaining lung organoid derived from adenocarcinoma, squamous cell carcinoma or large cell carcinoma (see page 55, 62, 77-81, 105, example 5). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shuka can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632